﻿It is a happy and memorable coincidence that at this forty-third session two Latin American citizens hold posts of honour: one is President of the General Assembly and the other is Secretary-General. The Minister for Foreign Affairs of the Republic of Argentina, Mr. Dante Caputo, and the Secretary-General, Mr. Javier Perez de Cuellar, are distinguished representatives of our people, heirs to the best ideological and republican traditions which created the Latin American nationality.
When we joined the international community, after the historic changes generated by the French Revolution - now nearing its bicentennial - there was in our continent a feeling of identity, unity, mutual interest in solidarity, and brotherhood in the face of the sufferings of the war of emancipation and of outside threats.
Today, after many difficult years of being divided by foreign interests, of inflamed prejudices among ourselves, of painful interruptions to our expression of the democratic will as peoples, Latin America, almost in its entirety, is able to present itself to the world once again, as it is doing at this Assembly, with a feeling of solidarity and a community of ideals. I have no fear that I may be mistaken, or arrogating the right of another, when I affirm that we, the nations of America, are undergoing a period of far-reaching changes which we cannot, nor shall, this time leave to the vagaries of circumstance.
"Security" is usually defined in terms of custody, preservation and promotion of a country's basic interests. For Venezuela, together with what is inherent in our national being, its security also means democracy, by virtue of the provisions and mandate established by its Constitution. It means the freedom of its citizens to dissent, under the rule of law, to be able to prosper and satisfy their material and spiritual needs with autonomy and independence. Nevertheless, in a contemporary world such as ours, our security and the security of our countries are threatened from outside. So it is high time to make this charge, and there is no more appropriate forum in which to do so than this, at this rostrum open to all the peoples of the world.
Today, the legitimacy of our fundamental tights as nations and peoples, as communities and individuals, is being challenged. There is no other way to explain the lack of definitive solutions to problems such as the problem of external debt, which drains our countries' economies and deprives them of the tight to a stable future.
The external debt problem acts as a stranglehold today on the economic and social development of the vast majority of the peoples of the world. It is essential to overcome it if we ace to achieve more just and humane social development. We must begin to tackle it recognizing that we shall find a lasting solution only when we face up to its true causes and admit the failure of the strategies so far followed in our attempt to manage it. 
Among the basic causes of the external debt crisis are the serious errors made by banks and lenders when they set aside the very principles on which private credit activities operate and try ineffectually to supplant the development financing institutions and take over the functions assigned to them.
Secondly, immediately following this, there occurred another very important change: the Governments and monetary authorities of some of the countries in which the creditor banks operated, to defend their currencies and fight inflation, took the political decision to raise interest rates to levels far above the average inflation rates, without taking into account the devastating effect that this step would have on the debtor countries.
The result has been that some loans that were contracted at interest rates at a level in balance with inflation rates have to be serviced at an almost impossible level of interest, because there is no economic activity that can generate enough wealth to cover that imbalance, which is the result of a political decision taken by the Governments of developed countries.
The logic of international financial capitalism is unethical and immoral. An economic system cannot function indefinitely on the basis of such a mechanism. Nor can it be claimed that it is reasonable for the expectations of our peoples to be subordinated to the covetousness of the most crass mercantilism. And it is far less reasonable that nations which profess to be our allies and friends should seek not only to justify but to impose such logic, using the most blatant euphemisms.
We have seen, in the schemes so far presented, one refinancing negotiation following another, with adjustment policies in the debtor countries and protective policies for the financial systems in the creditor countries; interventions by the International Monetary Fund, the World Bank and the regional development banks; one international conference following another, with specific plans from developed countries - all with no practical result. The fact is that for both the countries that have paid and those that have not, the situation is untenable.
Debt can never be repaid by means of more debts. The traditional scheme is bankrupt and the old timetable appears to us now to be a harmful and grotesque ritual.
Where do we expect this road to lead us? Let us remember that there are limits which cannot be crossed with impunity, and the limits include that concept of security and that right to development and social justice which we shall never tire of claiming to be inalienable. The dramatic, compelling fact of the matter is that social problems are becoming more acute and that there are no more adjustments to be made; the net flow of capital from debtor to creditor countries continues; countries service their commitments and, with very few exceptions - and so far Venezuela has been one of them - debts rise, interest is paid on interest, and the dilemma of the debt is further compounded.
The policy of gaining time, hoping for a financial miracle that will make it possible for the debt to be serviced under current terms, has had its day. We have to grasp this fact and act accordingly, and very quickly. Let us recall the crisis of the 1930s when more than half the countries which were then in the League of Nations filed for moratoriums on their debt; and let us also remember all the consequences, with the world-wide effects that sprang from not having acted in time. It is therefore our duty to try agreed solutions that will lead to international agreements under which the debtors will obtain conditions that are reasonable in relation to the size of their debts; and real schedules and interest rates will be established that will enable them to pay and at the same time develop their economies.
There is no other solution. Let us not delude ourselves. If we are not able to devise a multilateral mechanism to meet these objectives, we shall become passive witnesses to an economic and social disaster that will embrace all countries, whether developed or not.
It is not possible to remain wealthy for long if that wealth is based on the ruin of others; far less so in today's interdependent world.
The economist and university professor Carlos Diaz Alejandro once said:
"To blame the victims is a tempting way to shirk responsibilities, especially when the victims themselves are far from virtuous." We have repeatedly maintained that debt is a joint responsibility and that, accordingly, seeking solutions to overcome its traumatic effects must necessarily also be a joint decision, one that is rational and equitable, agreed to by creditors and debtors.
We, the developing countries, are the victims: of that there can be no doubt. It is likewise true that we are not virtuous. We are not virtuous victims. Yet, in this case, the sins are not the sins only of just some but the sins of one and all. We cannot therefore accept that our people should bear the punishment. They most certainly are not to blame.
Nor is this a unilateral plea for our peoples. We are certain that the perils of the future will not spare those who now have the power to take the major decisions. This is the message that Î wish to place on record here before this forum on behalf of the people of Venezuela, a message which is, or should be, the sum and conscience of mankind.
A few days ago, meeting at the Regional Conference on Poverty, Latin American representatives observed that 61 million Latin Americans lived in a state of poverty which did not even allow them to satisfy their basic need for food. Faced with this reality, which could easily be observed even more dramatically in other developing regions, it is fitting to ask oneself: What right can be invoked, what obligations can be adduced, that transcend fundamental human rights? It can, of course, be argued that it is up to each Government to deal with the problems of the society it represents and that its responsibilities cannot be transferred to others. True, yes, but only when those responsibilities are theirs alone.
No one can claim that it is so. The existing interrelationship between the development of our economies and the international economy is a fact of life which, instead of leading us on to progress, seems to lead us to backwardness. Is this, or is it not, a collective responsibility?	 
A very recent diagnosis of the Latin American economic situation produced by the Executive Secretary of the Economic Commission for Latin America (ECLA) , indicates that since the region has had to make thorough adjustments which give priority to the balances in external accounts, the end result is that we may be in a position to overcome the stagnation in growth and recover greater price stability; but in order to so, it is vital to put an end to, and reverse, the transfer of resources to which our economies have been subjected. In our view, this situation can be achieved only if the debt problem is approached and managed in a radically different way.
Venezuela - and I am saying this on its behalf with full moral and political authority - considers that the efforts made have been more than enough.
We cannot envisage staying where we are as the scenario for our society in the future. We have reached the point at which development and foreign debt have become the antithesis of each other in a contradiction which we cannot evade indefinitely.
Venezuela has made praiseworthy efforts to restore to its economy a stable and predictable frame of reference. The internal reorganization and adjustment which it has carried our have been beneficial in so far as they have been able to stimulate the strength and reserves of our society. To be able to bring this to fruition now, we must avoid the risk of inflation, reactivate investment processes, improve productivity, and raise the standard of living of our people, all of which depend on the level of resources we can invest in our own progress and on whether or not we are able to guarantee stability and predictability, which every economic activity and social advance require. 
Like the majority in our region, we stand a chance of coming out of this crisis successfully. It is accordingly imperative that we should not allow ourselves to slump in inertia and that we should take advantage of this transition. In order to do this, we need full understanding on the part of the international community and of the developed countries in particular, of what is at stake. It is impossible to imagine that their exercises in co-ordinating their economic policies are in themselves efforts which we could consider to be consonant with the circumstances facing the rest of the world; nor to imagine that our problems will be solved in this way.
We welcome the apparently greater clear-sightedness of the discussion at the Toronto meeting regarding the realities facing the developing world, but since there has been no constructive dialogue or short-term operational measures, we believe that we are entitled to reserve for ourselves the right to explore the possibilities that may prove to be needed.
In Latin America a group of countries have been thinking along these lines. The Acapulco Commitment to Peace, Development and Democracy, which we eight Latin American Presidents signed last year, is the expression of our shared concerns and our common purposes. We have set ourselves the necessary goals in the three fields covered by our commitment, and we intend to further and enlarge them. We shall soon be meeting again in fraternal Uruguay to refine our perceptions and take note of the degree of acceptance and understanding which our assessments have received.
Venezuela is prepared to make its contribution to ensure that Latin America will not be relegated from the world which, it seems, is being forged at the current time.
The relaxation of tensions and the beginnings of solutions to grave international conflicts in various parts of the world are not fortuitous, just as the tensions and confrontations which provoked them were not.
The great Powers have entered into a process of dialogue and disarmament. We congratulate them and trust that this will be sustained. Countries in confrontation, zones in conflict, ate beginning to feel the results of those agreements, and at last recourse is being made to the multilateral institutions which were created to promote peace. In this context, allow me to congratulate the Secretary-General for his efforts and convey our sincere wishes that they may be supported and sustained by all in this Organization.
From this process, which we trust will be successful, there will emerge once again the possibility of channelling more resources to development. It is inconceivable that material backwardness and human misery should continue to exist; and there is no possible justification for their increasing in a world whose global wealth is unprecedented. Will the international community ever be able to channel its resources in a constructive direction? When we celebrated the fortieth anniversary of the United Nations, we all had in mind the tragic economic, social and political conflicts from which the Organization was born. To date, however, we have for the most part been incapable of overcoming the lack of understanding which prevails as to how to bring prosperity within the reach of all.
The economic conflict still remains unchanged and is growing steadily worse. Imbalances in the world economy will lead us to disaster if the main countries involved do not assume their responsibilities with a full sense of obligation towards the international community. 
Perhaps the time has also come for the Secretary-General to take in hand the quest for a dialogue that will ensure that the international community takes a definite course of action to meet this unsatisfied need, a course of action in which external debt would occupy a prominent place. We certainly cannot go on having these kinds of parallel monologues in which the developed and the developing worlds have become entrenched. Perhaps we should renounce our traditional procedures and, through the Secretary-General's activity, bring the item before the highest political bodies and attempt to revive the philosophy and practice of co-operation to ensure development through joint agreement.
Economic problems are not unrelated to a host of others which we could begin to tackle in the same context. It has been said that Latin America is being absorbed by the underground drug economy. Radical measures have been required to deal with the crop areas, and, with increasing emphasis, relations between countries are to be made conditional on the eradication of this activity.
Venezuela, which has earned an authoritative position in the anti-drug struggle, is determined to act on all fronts, as we demonstrated in 1984 when we placed before the General Assembly the idea of adopting a convention against the traffic and consumption of illicit drugs - a convention that was subsequently approved unanimously. But we notice that no-one has taken the trouble to point out the existence of and to act against an economic situation that is nourished by and profits systematically from the drug economy, which fosters the creation of economic power centres and consolidates them and, in practice, serves as its financial agent.
It would certainly be relevant for the United Nations to reveal the linkage between some members of the international financial world and the underground drug economy. We might likewise explore the traffic in toxic wastes, which has now taken on special dimensions in that attempts are under way to transport to earth-based reservoirs - for the most part in the territories of developing countries - the garbage of a wasteful consumer society imposed on us as a model j transferring, hand in hand with that, habits of corruption to facilitate the continuance of this illicit, repugnant business.
As members will have been able to appreciate, my message to the General Assembly endeavours to take up again, on an ethical basis, some of the challenges we face. We should never lose sight of this, because civilization and its progress are inconceivable if they are not linked with the most intimate aspirations of our Individual and collective being. In this constant pursuit of the most elementary rights of States and men, we have all relied on the United Nations - as the appropriate forum not only for conveying our concerns but, what is more important, for channelling resources and establishing competent bodies and mechanisms.
United Nations efforts have made progress possible in matters to which we are particularly attached. I should like to mention some items which perhaps the distortion of priorities has downgraded to routine questions but which are still fully valid from our point of view. As is well known, Venezuela recognizes and promotes the interdependence of all human rights; political, economic, social and cultural. There are situations which constitute a permanent threat to those principles. Venezuela confirms it rejection of racial discrimination in South Africa - of which the classic example is Mandela's martyrdom - and affirms its solidarity with the people of Namibia, while urging that the talks and negotiations now under way should bring about the independence of that country.
For all those reasons, and because of the outstanding role the United Nations has played in bringing about peaceful solutions to international disputes, I reaffirm our solidarity with the Organization, express renewed faith in its principles and offer our best efforts in the service of the cause of peace and the coexistence of peoples.
Along those lines, I should like to emphasize the achievements of the United Nations in its endeavours to put an end to conflicts in regions that are particularly dear to us - such as the peace agreement in Afghanistan and the end of hostilities between Iraq and Iran, countries with which we maintain cordial and constructive relations.
It has been made evident that it is only the resolute will of the States involved that is capable of ending conditions favouring the attainment of specific objectives. For that reason, noting that in other regions there are definite prospects for peace, we urge the five Central American countries signatories of the Procedure for the Establishment of a Firm and Lasting Peace in Central America to devote themselves to complying with their commitments, regardless of the interference of elements alien to the area. The political dialogue between them should be restored genuinely and promptly, with a large dose of determination and with each party doing its share to put an end to a conflict that is being needlessly prolonged. We trust that reason will prevail, that peace and friendly coexistence in freedom and democracy will be the symbols of that cherished region.
We know that all United Nations organs are prepared to continue performing the tasks entrusted to them and to face in a constructive way any situation that threatens the well-being of mankind. Nevertheless, it is fitting to recall the serious financial difficulties which the United Nations has undergone - difficulties that require our utmost attention. It is clearly understood that it is the duty of all its Member States to contribute to supporting it on a permanent basis. 
My final words today, as the representative of a country that is democratic in spirit and in action, ace to wish the United Nations success in its primary purpose of ensuring peace and security for the world. Venezuela will always stand by the United Nations, devised and created for the sake and the benefit of universal mankind.
